DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2020 has been entered. 
Response to Arguments
In view of the amendments filed on 1/14/2021, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), the first paragraph rejection of claim 20 is moot.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 19, cited in the office action of 12/16/2019, has been maintained as the Applicant has not amended the claims nor presented arguments to address the rejection.
In view of the amendments filed on 1/14/2021, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 19-22, cited in the office action of 12/16/2019, are moot.
In view of the amendments filed on 1/14/2021, the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejections of claims 36, 39, and 40, cited in the office action of 12/16/2019, are moot.
The Applicant contends that Grosse does not teach fibers that are uniform, differential, alternating, mixed, or aligned. The examiner respectfully disagrees. Grosse teaches that its 
The Applicant also contends that Grosse and Laksin do not teach cells seeded on the tubular structure to form tubular tissue regions, wherein the organ associated with the electrospun organ support structure includes tubular organ tissue. The tubular organ tissue being bronchial tissue, esophageal tissue, alveolar tissue; and the electrospun organ support structure is in a position in a subject. The examiner respectfully disagrees. Grosse teaches cells seeded on the tubular structure to form tubular tissue regions (paras. 0025, 0028, 0058), wherein the organ associated with the electrospun organ support structure includes tubular organ tissue (paras. 0011, 0025-0028, 0055), the tubular organ tissue being bronchial tissue, esophageal tissue, alveolar tissue (paras. 0011, 0025-0028, 0034-0038) and the electrospun organ support structure is in position in a subject (paras. 0011, 0024-0028, 0032-0038). In view of these teachings, the pre-AIA  35 U.S.C. 103(a) rejections over Grosse and Laksin have been maintained.
Claim Objections
Claim 19 is objected to because of the following informalities:  a repeat of the term “tissue” in line 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 10-17, 19-22, 36-38, and 40 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Independent claim 10 states that the electrospun organ support structure is in position in a subject; independent claim 19 states that the electrospun nanofiber tubular synthetic respiratory organ structure support is in position in a subject; and claim 36 recites a human subject having a tubular organ tissue region, the tubular organ tissue region being bronchial tissue, alveolar tissue, esophageal tissue and wherein the tubular body is implanted in the tubular organ tissue of the human subject. This language positively claims a human subject. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 has been amended to recite that the nanofiber of the at least one layer has a thickness of at least 100 nm. The disclosure lacks adequate support for these limitations. Appropriate correction is required.
Claims 10-17, 19-22, 36-38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claim 10 recites the broad recitation “tubular organ tissue,” and the claim also recites “the tubular organ tissue being bronchial tissue, esophageal tissue, alveolar tissue,” which is the narrower statement of the range/limitation. This broad and narrow language is also recited in independent claims 19 and 36. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-17, 19-22, 36-38, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grosse (US Pat. No. 2014/0107803) in view of Laksin et al. (US Pub. No. 2003/0100944; hereinafter Laksin).
Grosse teaches the following regarding claim 10:  an electrospun organ support structure comprising a tubular body (Figs. 2A-3; paras. 0025, 0045), the tubular body having an outer surface (exterior) and an inner surface (interior) opposed to the outer surface (Figs. 2A-3), the tubular body having at least one first layer (paras. 0055-0056), the at least one first layer composed of a continuous electrospun polymeric nanofiber (paras. 0007, 0028, 0051), wherein the electrospun polymeric nanofibers are present in an orientation that is at least one of uniform, differential, alternating, mixed, or aligned (paras. 0026-0028, 0043, 0051), wherein at least one of the inner surface or outer surface of the tubular body has pores (para. 0042), the pores having a pore size diameter between 10 nm and 100 microns (para. 0042), the pores formed between portions of the continuous electrospun polymeric fiber (para. 0042), wherein, the electrospun 
Regarding claims 10, 11, 19, 20, and 36, Grosse teaches the limitations of the claimed device, as described above.  However, it is silent as to the values of the at least one layer's thickness, the thickness of the electrospun fiber, and the size of the integrated micro and/or nano-feature of the layers and the support structure.  Laksin teaches that it is well known in the art that the size of the features on an artificial tissue scaffold may be adjusted in order to suit the graft’s implantation site.  The electrospun prosthetic devices may have layers of varying thicknesses, pores formed among portions of the electrospun fibers of varying sizes and distributions; and electrospun fibers having a thickness greater than 10 microns (paras. 0007, 0037-0038, 0061), for the purpose of providing the scaffold with the structure and physical properties needed to suit its targeted function and implantation site.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Grosse to have the claimed thicknesses and diameters, as would be needed to provide the device with a structure that properly suits its implantation site. 
In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal features’ dimensions needed to achieve the desired results. Thus, 
Please note that many of the claims contain language directed towards the method of making the claimed device.  It has been held that the method of making a device is not germane to the patentability of the device itself.  Claim recitations directed towards the method of making a device are considered to the extent that they further define the structure of the claimed apparatus.  In addition, please also note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Grosse teaches the following regarding claim 12:  the organ support structure of claim 11, wherein the tubular body further comprises at least one second layer (paras. 0055-0056), the second layer composed of a continuous electrospun polymeric nanofiber (paras. 0055-0056), wherein the polymeric nanofiber of the second layer differs from the nanofiber of the first layer in at least one of the following:  thickness, composition (paras. 0007, 0051, 0054-0056).

Grosse teaches the following regarding claim 14:  the organ support structure of claim 10, wherein the tubular body further comprises at least one electrically conductive support structure (paras. 0026, 0042), the electronically conductive support structure integrally connected to the at least one first layer and configured to receive a selectively controlled/maintained charge in order to alter bonding properties of electrospun nanofiber layers which come into contact with the conductive support structure (paras. 0026, 0042-0043). Please note that the phrase “controlled/maintained” is being interpreted to mean controlled or maintained.
Grosse teaches the following regarding claim 15:  the organ support structure of claim 14, wherein the conductive support structure serves as an electrospinning mandrel for the purpose of creating an electrospun nanofiber tubular synthetic organ structure (para. 0026).
Grosse teaches the following regarding claim 16:  the organ support structure of claim 15, wherein the electrical characteristics of the conductive support structure are tuned to control the deposition of electrospun nanofibers anywhere along the tubular synthetic organ structure and wherein the electrical characteristics of the conductive support structure are tuned to provide deposition of electrospun nanofibers which is uniform, differential, alternating, mixed, aligned, or non-aligned (paras. 0026-0028).
Grosse teaches the following regarding claim 17:  the organ support structure of claim 10 wherein the electrospun polymeric nanofibers are composed of a polymeric material that comprises polyethylene terephthalate (paras. 0007, 0051).
Grosse teaches the following regarding claim 19:  an electrospun nanofiber tubular synthetic respiratory organ structure comprising:  a tubular body (Figs. 2A-3; paras. 0025, 0045), 
Grosse teaches the following regarding claim 20:  the organ structure of claim 19, further comprising at least one support structure (paras. 0026, 0042), the support structure integrated in one of the first or second layers (paras. 0026, 0042) where in the first or second layer includes, a layer of electrospun nanofibers below a support structure, above it or both (Figs. 1B, 7B, 9).
Grosse teaches the following regarding claim 21:  the organ structure of claim 20, wherein the complementary counterpart micro and/or nano features are of a hook and loop 
Grosse teaches the following regarding claim 22:  the organ structure of claim 20, wherein the support structure comprises integrated one or more micro and/or nano-features that anchor/attach/bind to the electrospun nanofiber layers that it contacts (paras. 0033, 0056). Please note that the phrase “anchor/attach/bind” is being interpreted to mean anchor, or attach, or bind.
Grosse teaches the following regarding claim 36:  a scaffold structure comprising:  a tubular body (Figs. 2A-3; paras. 0025, 0045), the tubular body having an outer surface (exterior) and an inner (interior) surface opposed to the outer surface (Figs. 2A-3), the tubular body having at least one first layer (paras. 0055-0056), the at least one first layer composed of a continuous electrospun polyethylene terephthalate polymeric nanofiber (paras. 0007, 0028, 0051), wherein at least one of the inner surface or outer surface of the tubular body has pores (paras. 0042), the pores having a pore size diameter between 10 nm and 100 microns (para. 0042), the pores formed between portions of the continuous electrospun polymeric fiber (para. 0042), and cells seeded on the tubular structure to form tubular organ tissue regions (paras. 0011, 0025, 0028, 0055, 0058), and a human subject having a tubular organ tissue region (para. 0024), the tubular organ tissue region being bronchial tissue, alveolar tissue, esophageal tissue (paras. 0011, 0025-0028, 0034-0038) and wherein the tubular body is implanted in the tubular organ tissue of the human subject (paras. 0011, 0024-0028, 0032-0038).
Grosse teaches the following regarding claim 37:  the scaffold structure of claim 36 wherein the tubular body has an opening at one end, at both ends or at a plurality of ends (Figs. 2A-3; para. 0025).

Grosse teaches the following regarding claim 40:  the scaffold structure of claim 36 wherein the electrospun polymeric nanofibers are present in an orientation that is at least one of uniform, differential, alternating, mixed, or aligned (paras. 0026-0028, 0051).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.